Order unanimously reversed, without costs, and the motion denied. In May, 1954, appellant husband opened a joint account in the name of himself and respondent wife. It is uncontradicted that when the parties separated about August 30, 1954, respondent withdrew from the account the entire amount of $5,000. It is further uncontradicted that on August 28, 1954, respondent obtained from appellant a cheek payable to the order of the former in the sum of $350 for the purpose of paying a doctor’s bill. Respondent cashed the check two days later and the doctor was not paid. In the light of these undisputed facts, we conclude that respondent has failed to show her need for an allowance for temporary alimony and counsel fees. Settle order. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.